Citation Nr: 1718681	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to October 1976 with subsequent service in the Air National Guard, the Army National Guard, and the Navy Reserves.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Paul, Minnesota.

The Veteran was provided an October 2014 Board hearing via video teleconference before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's hypertension was not incurred in or aggravated by service and did not onset to a compensable degree within one year of discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to service connection for hypertension.
Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including hypertension, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(C) (West 2015); 38 C.F.R. § 3.6(c) (2016).

The Veteran has one period of active duty service from March 1976 to October 1976 and subsequent service in the Air National Guard from March 1980 to September 1985, in the Army National Guard from July 1990 to July 1991, and in the Navy Reserves from February 1992 to February 2005.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.
The Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension onset during, as a result of, or within a year of his 1976 discharge from active service.  A preponderance of the evidence is further against finding that the Veteran's hypertension was incurred or aggravated in the line of duty during a period of ACDUTRA.

First, the evidence weighs against finding an onset during active service.  On entrance into active duty service in March 1976 the Veteran's blood pressure was found to be 138/88.  On his discharge in October 1976 his blood pressure was read at 130/90.  No diagnosis of hypertension is noted in service medical records and no post-service medical records are of evidence from within a year of the Veteran's discharge reflecting either a diagnosis or elevated blood pressure readings.  The next earliest record of the Veteran's blood pressure is a July 1988 service medical exam that notes a blood pressure of 132/84.  The Veteran also denied a history of high or low blood pressure at that time on a report of medical history form.

Although the Veteran had a diastolic blood pressure reading of 90 at his discharge from service, the single reading is insufficient to confirm a diagnosis of hypertension under VA's regulations.  The 2015 VA examiner also stated that the single reading was insufficient to show chronic hypertension.  The examiner also noted the fact that the Veteran did not require treatment for blood pressure until more than 20 years later suggests the Veteran's hypertension did not start in service in 1976.

The Veteran himself has also not testified as to being diagnosed with hypertension during service in 1976 or within one year of service discharge.  He has testified that he has been told in the past that he has had elevated blood pressure readings due to nervousness around doctors.

The Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension onset in service or within one year of service discharge.  Although the Veteran had a single diastolic reading of 90 at his separation from service, in 1988 records show a blood pressure reading of 132/88.  There is further no evidence of a medical diagnosis of hypertension at that time.

The Veteran has also argued that his hypertension, even if it did not onset in service, was caused by service.  Specifically, he argues that he was assaulted in service in 1976, which caused his hypertension.  A lay statement from a fellow service member corroborates the assault.  

The Veteran submitted a November 2014 statement from J.M.,M.D. that indicated the Veteran was treated for hypertension "potentially related to Military Service."

The 2015 VA examiner considered the Veteran's contention, but opined that a physical altercation such as is described by the Veteran is not consistent with what is known about the development of essential hypertension.  The examiner stated that age, genetics, and weight are the strongest risk factors.  The examiner stated that emotional states may transiently influence blood pressure, but studies have at most shown modest association between hypertension and emotional states compared to other major risk factors.  Additionally, the VA examiner noted that records do not show psychological care related to the in-service assault that would be expected if it were of sufficient impact to cause a significant health condition such as hypertension.

The VA examination is the most probative evidence as it considered the Veteran's contentions, conducted an examination, reviewed the record and provided a thorough rationale for the opinion which included citation to medical treatises.  The private physician, J.M., M.D. provided an opinion but failed to provide any rationale for that opinion.  A medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Furthermore, Dr. M.'s opinion only finds that the hypertension is "potentially related" to service.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative. See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Accordingly, because the opinion is speculative and is not supported by any rationale, Dr. M.'s statement is not probative.  

The Board acknowledges the opinion of the Veteran that there is a causal relationship between his reported in-service assault and his later development of hypertension, but finds the opinion of the VA examiner more probative.  While the Veteran is competent to state what symptoms he feels, the etiology of hypertension is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of his hypertension, which is diagnosed not by lay observation but by medical testing, and involves a number of risk factors.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Finally, the Board finds that a preponderance of the evidence is against finding that the Veteran's hypertension was incurred or aggravated during a period of ACDUTRA.

While the evidence suggests that the Veteran received a formal diagnosis of hypertension during the period in which he was in the Navy Reserves, the evidence does not support that the condition was incurred or aggravated during a period of ACDUTRA.

A January 2001 medical examination report done during the Veteran's time in the Navy Reserves notes the Veteran has "mild hypertension."  A blood pressure reading of 142/100 was taken on examination.  A handwritten note reports blood pressures in November and December 2001 of 150/100, 138/80, and 138/86.  

The 2015 VA examiner opined that the Veteran's clinical findings are consistent with essential hypertension, noting that the Veteran has a positive family history of hypertension, is overweight, and was diagnosed in middle age.  The examiner stated that the current understanding is that the condition is the result of numerous genetic and environmental factors that have multiple compounding effects on cardiovascular and renal structure and function.

There is no medical opinion evidence suggesting that any event during a period of ACDUTRA or INADUCTRA caused the Veteran's hypertension.

The Veteran has suggested that his hypertension was aggravated during a period of ACDUTRA or INACDUTRA while doing physical training.

Private treatment records reflect that in April 2002 the Veteran visited a private doctor reporting that he was doing sit-ups as part of his Naval Reserves exercises when after about 10 minutes he felt severe, throbbing neck pain on the left side.  After resting about 10 minutes he was able to walk and then run another mile.  The doctor started him on lisinopril to treat his blood pressure.  The doctor noted a blood pressure of 160/98 on examination and stated that the Veteran's records indicate a reading of 150/100 in November 2001, 150/86 in July 2001, and 142/100 in June 2000.

In February 2003 a service medical examination lists a blood pressure of 140/88, noting the Veteran's is well controlled.  A May 2003 private treatment record states that the Veteran's blood pressure is high/normal and only needs monitoring.  A March 2004 service medical examination lists a blood pressure reading of 148/82.

The 2015 VA examiner recounted the Veteran's argument regarding his neck pain during physical training, but nonetheless found that the Veteran's essential hypertension was not aggravated by his active duty service.

The Board acknowledges that the Veteran was started on hypertension medication after the 2002 incident during physical training, but the evidence does not reflect that the incident permanently aggravated the Veteran's hypertension.  Records indicate similarly raised blood pressure readings prior to the 2002 incident.  Further, blood pressure readings in 2003 and 2004 after the incident are lower, albeit the evidence reflects the Veteran was taking blood pressure medication at that time.  

While the 2002 incident, which the Veteran suggests occurred during a period of ACDUTRA or INACUDTRA, may have served as an instigating factor in the Veteran going to the doctor and ultimately being prescribed blood pressure medication, the evidence does not reflect that the incident itself caused a permanent aggravation to the Veteran's already-existing hypertension.

To the extent that the Veteran himself has argued that the incident did either cause or aggravate his hypertension, the Board finds the Veteran is not competent to so opine.  With respect to causation, the evidence supports that the Veteran had been diagnosed with hypertension at least as of 2001 as it is noted on a service medical examination.  The evidence further does not support that the incident aggravated the Veteran's hypertension for the reasons described above.  The Board acknowledges the Veteran's contention but finds that as a lay person he does not have the education, training, or experience as to opine as to the etiology, natural progression, or aggravation of hypertension, which is a complex medical question.  See Kahana, 24 Vet. App. at 438.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for hypertension, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the October 2014 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's hypertension.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2015 and a VA medical opinion as to the etiology of his hypertension obtained.  In the December 2016 Appellant's Brief the Veteran's representative raised issues with the examination.  First, the Veteran's representative argued a remand should be required as although an examination was conducted, no opinion was provided.  This is incorrect as the examiner did provide the requested opinion, albeit on a separate form from the examination report form.  The Veteran's representative also argued there was a Stegall concern as the prior remand indicated the examination should be conducted by an appropriate medical professional and the representative further took issue with the fact that the examiner was a nephrologist.  As the representative noted, the prior remand directed an examination should be conducted by "an appropriate medical professional."  The remand did not specify any particular specialist, rather left it to the discretion of the AOJ to find a "medical professional."  While a nephrologist does specialize in the kidneys such a specialist would also have knowledge of hypertension as kidney conditions and hypertension are frequently treated together.  See e.g. Hypertension DBQ Form 21-0960A-3 (noting that the physician should ALSO complete appropriate questionnaires for hypertension-related complications, if any (such as VA Form 21-0960J-1, Kidney Conditions (Nephrology) Disability Benefits Questionnaire , if renal insufficiency is attributable to hypertension.)  The examiner, a medical professional, who noted he is a board certified nephrologist who has received specialized training in the diagnosis and treatment of hypertension, obtained an accurate history and listened to the Veteran's assertions.  The Veteran's representative has offered not argument as to the qualifications of the examiner other than the fact that he does not solely treat hypertension but happens to treat other conditions as well.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)). The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner." See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran's representative has not met the burden of demonstrating incompetency of this particular examiner.  The representative has offered no argument as to how this nephrologist would be so uninformed of hypertension that they are not able to provide an opinion and in fact, as noted above, the conditions are frequently treated together and such a specialist is likely to have appropriate knowledge of the condition.  Accordingly, the Board finds that the examination and opinion are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


